      Case 2:18-cr-00422-SMB Document 919 Filed 04/17/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                        IN THE UNITED STATES DISTRICT COURT

18                             FOR THE DISTRICT OF ARIZONA

19
     United States of America,                               No. CR-18-00422-PHX-SMB
20
                           Plaintiff,
21                                                        MOTION FOR LEAVE TO FILE
              v.                                         NON-ELECTRONIC EXHIBIT TO
22                                                        UNITED STATES’ MOTION IN
                                                            LIMINE TO DETERMINE
23   Michael Lacey, et al.,                              ADMISSIBILITY OF EVIDENCE

24                         Defendants.

25
26          The United States of America, through counsel undersigned, respectfully requests
27   leave to allow the non-electronic filing of one compact disc containing trial exhibits, which
28   content is referenced in its Motion in Limine to Determine Admissibility of Evidence (Doc.
         Case 2:18-cr-00422-SMB Document 919 Filed 04/17/20 Page 2 of 2




 1   916), which was filed on April 17, 2020. The disc contains over five hundred documents
     in various different formats, which cannot be filed electronically.1
 2
             Respectfully submitted this 17th day of April, 2020.
 3
 4                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
 5                                             Criminal Division, U.S. Department of Justice
 6                                             s/Reginald E. Jones
                                               REGINALD E. JONES
 7                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
 8                                             Child Exploitation and Obscenity Section
 9                                             MICHAEL BAILEY
                                               United States Attorney
10                                             District of Arizona
11                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
12                                             PETER S. KOZINETS
                                               ANDREW C. STONE
13                                             Assistant U.S. Attorneys
14                                             JOHN J. KUCERA
                                               Special Assistant U.S. Attorney
15
16
17                                CERTIFICATE OF SERVICE
           I hereby certify that on this same date, I electronically transmitted the attached
18   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
19   as counsel of record.
20
     s/ Marjorie Dieckman
21   Marjorie Dieckman
     U.S. Attorney’s Office
22
23
24
     1
            Pursuant to the District of Arizona’s Electronic Case Filing Administrative Policies
25
     and Procedures Manual, Section N(2), Non-Electronic Filing of Exhibits and Other
26   Documents - A party may seek leave of the court to allow the non-electronic filing of
     exhibits and other documents when they are not convertible to electronic form (e.g.,
27   videotapes, maps, etc.) or are extremely large.
28


                                                 -2-
     Case 2:18-cr-00422-SMB Document 919-1 Filed 04/17/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                            No. CR-18-00422-PHX-SMB
 9
10                         Plaintiff,                               ORDER
11            vs.
12
     Michael Lacey, et al.,
13
                           Defendants.
14
15          Based upon the United States of America’s Motion for Leave to File Non-Electronic
16   Exhibit to its Motion in Limine to Determine Admissibility of Evidence, and good cause
17   appearing,
18          IT IS HEREBY ORDERED granting the United States’ Motion for Leave.
19          IT IS FURTHER ORDERED granting the United States’ permission to file a
20   compact disc containing trial exhibits.
21          Dated this            day of April, 2020.
22
23
24
25
26
27
28
